825 F.2d 407Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gene Edward MUNNINGS, Plaintiff-Appellant,v.George H. COLLINS, Warden; Unknown Named Parties of theMaryland Penitentiary Medical Department and allothers Acting in Concert, Defendants-Appellees.
No. 86-7216
United States Court of Appeals, Fourth Circuit.
Submitted June 24, 1987.Decided July 28, 1987.

Gene Edward Munnings, appellant pro se.
J. Joseph Curran, Attorney General, Rex Charles Schultz, Assistant Attorney General, for appellees.
Before PHILLIPS, MURNAGHAN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Gene Edward Munnings appeals the district court order of July 11, 1986 dismissing the portion of his complaint relating to conditions of confinement at the Maryland Penitentiary between December 1, 1981 and January 21, 1982.  The dismissal, based on the ground that Munnings' allegations are barred by the doctrine of res judicata, was ordered in response to the defendants' motion to dismiss.


2
This Court has jurisdiction to review final decisions of the district court.  28 U.S.C. Sec. 1291.  A final judgment is one that disposes of all issues in dispute as to all parties.  In the instant case, the district court order clearly indicates that disputes between the parties are still pending.


3
The district court did not direct the entry of final judgment as to the dismissed claims.  See Fed.  R. Civ. P. 54(b).  Likewise, the court did not certify the order for an interlocutory appeal pursuant to 28 U.S.C. Sec. 1292(b).


4
Accordingly, we dismiss the appeal for lack of jurisdiction.  We dispense with oral argument as it would not significantly aid the decisional process.


5
DISMISSED.